           Case 2:19-cr-00262-GMN-DJA Document 31 Filed 06/11/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Jaime Anthony Mendoza

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00262-GMN-DJA
11                  Plaintiff,                             STIPULATION TO CONTINUE
12                                                         SENTENCING HEARING
             v.
                                                           (First Request)
13   JAIME ANTHONY MENDOZA,
14                  Defendant.
15
16           IT   IS    HEREBY        STIPULATED           AND   AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Supriya Prasad, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Jaime Anthony Mendoza, that the Sentencing Hearing currently
21   scheduled on July 10, 2020 at 9:00 a.m., be vacated and continued to a date and time convenient
22   to the Court, but no earlier than ninety (90) days.
23   ///
24   ///
25   ///
26
        Case 2:19-cr-00262-GMN-DJA Document 31 Filed 06/11/20 Page 2 of 4




 1          The Stipulation is entered into for the following reasons:
 2          1.        On March 11, 2020, the World Health Organization officially classified
 3   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 4
     March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 5
     consisting of 10 or more people be postponed or cancelled throughout the United States.2
 6
 7          2.        As of June 9, 2020, Nevada has 10,030 confirmed COVID-19 cases and 444

 8   deaths.3 Also, as of June 9, 2020, the new strain of coronavirus which causes COVID-19, has

 9   infected over 7 million people, leading to at least 408,954 deaths worldwide.4

10          3.        In light of this pandemic, the growing number of infected individuals in the State

11   of Nevada and worldwide, and the CDC’s recommendations, counsel request a continuance of

12   the sentencing hearing.

13          4.        Additionally, the defense requests additional time to prepare for sentencing and

14   to gather mitigation information which is relevant to the sentencing disposition of this case.

15          5.        The defendant is not incarcerated and does not object to the continuance.

16          6.        The parties agree to the continuance.

17
18
19
20
21          1
             WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
22   11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
     at-the-media-briefing-on-covid-19---11-march-2020.
23          2
             Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
24   ncov/community/large-events/ (last visited Mar. 24, 2020).
            3
                https://nvhealthresponse.nv.gov/ (last visited June 9, 2020).
25
            4
               Coronavirus Resource Center, John Hopkins University (last visited June 9, 2020),
26   https://coronavirus.jhu.edu/map.html.
                                                  2
       Case 2:19-cr-00262-GMN-DJA Document 31 Filed 06/11/20 Page 3 of 4




 1        This is the first stipulation to continue filed herein.
 2        DATED this 10th day of June 2020.
 3   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                     /s/ Supriya Prasad
     By_____________________________                  By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                         SUPRIYA PRASAD
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
        Case 2:19-cr-00262-GMN-DJA Document 31 Filed 06/11/20 Page 4 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00262-GMN-DJA
 4
                      Plaintiff,                          ORDER
 5
            v.
 6
     JAIME ANTHONY MENDOZA,
 7
                      Defendant.
 8
 9
10          IT   IS     ORDERED       that   the   sentencing   hearing   currently   scheduled   for
11   Friday, July 10, 2020 at 9:00 a.m., be vacated and continued to Wednesday, October 14,
12   2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
13
                       11 day of June 2020.
            DATED this ____
14
                                                                               ___
15
                                                    UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      4
